Citation Nr: 0304461	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for bronchial 
asthma, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable initial rating for 
hemorrhoids.

3.  Entitlement to a compensable initial rating for hallux 
valgus, left foot.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1976 until 
November 1998.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a May 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds further development is 
necessary to comply with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Regarding the duty to notify, the Board observes that an 
April 2002 statement of the case apprised the veteran of 
general rating considerations.  That document further 
informed him of the specific Diagnostic criteria pertinent to 
his claims of entitlement to an increased rating for 
bronchial asthma, hallux valgus, left foot, and hemorrhoids.  
That document did not, however, address the matter of VA's 
development assistance.  Moreover, an earlier letter, dated 
February 2000, failed to properly notify the veteran of the 
evidence required to substantiate his claims for two reasons.  
First, that letter addressed the issue of service connection 
while the issues presently on appeal are that of entitlement 
to increased ratings.  Second, the letter was predicated on 
the concept of well-grounded claims, which has since been 
eliminated by the VCAA.

In sum, the VCAA requires that, on receipt of a claim for 
benefits, VA notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA must also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
in the present case, the veteran must be sent a letter 
clearly articulating this information.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620 - 45,632 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  

2.  The RO should send the veteran a 
letter informing him of the VCAA and 
clearly describing the information and 
evidence that he must submit to 
substantiate his claims and what 
evidence, if any, VA will attempt to 
obtain on his behalf.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




